Allowable Subject Matter
Claims 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “forming a multi-layered film including an amorphous channel material layer, an amorphous conductive semiconductor layer, and a metal layer on a substrate;
 patterning the multi-layered film to form at least one multi-layered block including a nanowire channel material layer, a strip-type conductive semiconductor layer, and a metal layer in a portion defined as a transistor region; 
forming a cover layer covering the multi-layered block; 
forming a trench having an inner wall on the cover layer, wherein the trench exposes a side surface of an one end of the channel material layer;
forming a catalyst material layer on the cover layer and inside the trench to contact the catalyst material layer with the side surface of the one end of the channel material layer exposed to the inner wall of the trench” as recited in claim 6.
Wu et al. ("Reduction of Leakage Current in Metal-Induced Lateral Crystallization Polysilicon TFTs With Dual-Gate and Multiple Nanowire Channels", IEEE ELECTRON DEVICE LETTERS, VOL. 26, NO. 9, SEPTEMBER 2005) teaches forming a catalyst material layer on a cover layer and contacting an exposed portion of an amorphous channel material layer.  Lee et al. (PG Pub. No. US 2002/0074548 A1) teaches contacting a catalyst layer with an end portion of an amorphous channel material layer.  However, neither Wu nor Lee, either alone or in combination, teach forming a multi-layered film including an amorphous channel material layer, an amorphous conductive semiconductor layer, and a metal layer on a substrate, as required by independent claim 6.

Claims 7-12 depend on claim 6 and are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN TURNER/Examiner, Art Unit 2894